                            Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 1 of 18
AO 105(Rev. 04/10) Application for a Search Warrant


                                                 United States District Conrt
                                                                                        for the
                                                                 Western District of New York

                                                 In (he Matter of the Search of
                              (Bn-.f.y       ihf       to iysejnhi'dcr iJititih' ihoperson hv nwiu-.ifidil\iUrt'SS.)


  A gray, Samsung cellular telephone utilizing phone number (716) 550-2231, and
  bearing international mobile subscriber identity (IMSI)354255094521350, and known                                                           m    lo •
 to be used by JOSHUA SCHOHN, the subject of this investigation in the care and Case No. 19-mj-1085
 custody of(he federal Bureau of Investigation located at 1 FBI Plaza, Buffalo, NY
  14202
                                                   APPLICATION FOR A SEARCH WARRANT

            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of peijury that I have reason to believe that on the following person or property (idMify the/vnoiiorjescrt/vihe
pro/vrry to IvsearohoJmuiyi.e <;> Ivcatn"-,)'.
 A gray, Samsung cellular telephone utilizing phone number (716) 550-2231, and bearing international mobile
 subscriber identity (IMS!) 354255094521350, and known to be used by JOSHUA SCHOHN,the subject of this
 investigation in the care and custody of the Federal Bureau of Investigation located at 1 FBI Plaza, Buffalo, NY
  14202, as further described in Attachment A, attached hereto,

located in the Western District of New York, there is now concealed (identify the ponon or describe the propcny to he icizedy.
 See Attachment B, attached hereto and incorporated herein by reference.

The basis for search under Fed. R. Grim. P. 41(c) is (citeck one or more):
            H evidence of a crime;
            E contraband, fruits of crime, or other items illegally possessed;
            B property designed for use, intended for use, or used in committing a crime;
            □     a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of Title 18, United States Code, Sections 2252A and 2252A(2)(A).

The application is based on these facts:

            B     continued on the attached sheet.
            □     Delayed notice of      days (give exact ending date if more than 30 days:                                                         -) is
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                                       AppHciiiii's sis'iiiitire

                                                                                                      RANDALL E. CARVER
                                                                                                      SPECIAL AGENT
                                                                                                      FEDERAL BUREAU OF INVESTIGATION
                                                                                                                       Printed name cind lUh'


Sworn to before mc and signed in my presence.

Date: July ^. 2019
                                                                                                                            Jiidxe i si^'KUurt'


                                                                                                      JEREMIAH J. MCCARTHY
City and state: Buffalo. New York                                                                     UNITED STATES MAGISTRATE .TUDGE
                                                                                                                         Printed name and Title
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 2 of 18




                                   ATTACHMENT A
                                 Property to Be Searched

      This warrant applies to information associated with the cellular lelephone utilizing
(716) 550-2231 and international mobile subscriber identity(IMSI)354255094521350.

      Photographs of the device are below.




                  ^ * sdMSuiie



                                                      SnMSUNG
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 3 of 18




                                   ATTACHMENT B
                             Particular Things to be Seized

       All information, records, files, and materials that constitute fruit, evidence and

instrumentalities of violations of Title 18 U.S.C. Sections 2252(2)(A)[Production of Child

Pornography] and 2252A [Possession of Child Pornography] that are contained on the

cellular telephone described in Attachment A,including:


      (a)    Communications, images or videos related the sexual exploitation of minors,
             to include child pornography and other images depicting minors engaging in
             sexually explicit conduct.

      (b)    Communications, images or videos related to the sexual exploitation of minors
             or the discussion ofthe same.


      (c)    Evidence of the possession, receipt, production or distribution of images
             depicting minors engaging in sexually explicit conduct.

      (d)    Records relating to who aeated,used, or communicated with the target cellular
             telephone.

      (e)    Any and all lists ofnames, telephone numbers, and addresses.

      (f)    Images, pictures, photographs, video sent or received.

      (g)    The content of any and all text messages sent or received.

      (h)    Any and all records showing dominion, ownership, custody, or control over
             the subject cellular phone.
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 4 of 18




                 AFFIDAVIT m SUPPORT OF SEARCH WARRANT




STATE OF NEW YORK )
COUNTY OF ERIE    )                SS:
CITY OF BUFFALO   )


                            I. INTRODUCTION


       I, RANDALL E. GARVER,after being duly sworn, depose and state as follows:


       1.     I am a Special Agent of the Federal Bureau of Investigation and entered on

duty in May 2006. I am currently assigned to the Buffalo Field Office and work on cases

associated with the Violent Crimes Against Children program, which targets individuals

involved in the online sexual exploitation ofchildren. As part ofthese duties, I have become

involved in the investigation ofsuspected violations ofTitle 18, United States Code, Sections

2251, 2252, 2252A, 2422, and 2423. I have also participated in various FBI mandated and

volunteer training for the investigation and enforcement offederal child pomography laws in

which computers are used as the means for receiving, transmitting, and storing child

pomography.



       2.     This affidavit is made in support of a search warrant, pursuant to Rule 41 of

the Federal Rules of Criminal Procedure, to search the following property, where I believe

evidence of violations of Title 18 U.S.C. Sections 2252(2)(A) [Production of Child

Pomography] and 2252A [Possession of Child Pomography] will be located on:

       CeUttlar telephone utilizing phone number (716) 550-2231, international mobile
       subscriber identity (IMSI) 354255094521350, and known to be used by JOSHUA
       SCHOHN, the subject of this investigation (hereinafter "Target Cellular
       Telephone").
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 5 of 18




       3.      The statements contained in this affidavit are based upon my investigation,

information provided by other law enforcement officers, other personnel specially trained in

the seizure and analysis of computers and electronic media, and on my experience and

training. Because this affidavit is being submitted for the limited purpose ofsecuring a search

warrant, I have not included each and every fact known to me concerning this investigation.

I have set forth only the facts that I believe are necessary to establish probable cause to believe

that evidence of a violations of Title 18 U.S.C. Sections 2252(2)(A) [Production of Child

Pornography] and 2252A [Possession of Child Pomography] exists at the accounts/premises

to be searched.




                                   n. PROBABLE CAUSE


       4.      In March 2019, a mother of two children ("Complainant") called the FBI's

Buffalo Field Office and spoke to my colleague who was the duty agent (interviews

individuals that walk in the office to report information or that call the office's general

number). My colleague had a brief conversation with Complainant and asked that I call her.

Soon thereafter I spoke to Complainant who advised she recently discovered child

pomography on a laptop computer belonging to her ex-boyfriend, JOSHUA SCHOHN.

Complainant said SCHOHN took nude videos ofher daughters, then ages six and eight years

old (hereinafter "Victim 1" and "Victim 2", respectively) that would constitute child

pomography. She reported the information to the New York State Police (NYSP) as well

who arrested SCHOHN for assaulting her and possession ofa sexual performance by a child.

I next spoke to the Assistant District Attomey(ADA)prosecuting the matter and she advised

they were awaiting computer forensic search results before moving forward. I called
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 6 of 18




Complainant back and advised that NYSP was awaiting the search of the laptop computer

and that the case will be reviewed for a possible Federal charge when evidence was available.



       5.     On April 29, 2019, I again spoke to the ADA and NYSP Investigator John

Clarke who advised forensics were available. Investigator Clarke told me there were

thousands of images and videos of child pornography on SCHOHN's laptop computer.

NYSP recovered a video ofSCHOHN masturbating in the presence of Victim 1(who did not

recognize what he was doing). During the video he was touching and rubbing Victim I's leg.

The examination also recovered a video made by SCHOHN of the girls changing clothes in

a hotel room and another ofVictim 1 using the same bathroom. Complainant advised NYSP

that these videos were produced when the group went to Splash Lagoon, an indoor water

park in Erie, Pennsylvania.



       6.     On May 6, 2019,1 met with Investigator Clarke who provided me with copies

his investigative documents. From the documents, I will summarize their investigation to

date in the subsequent paragraphs.



       7.     On or about January 14,2019, Complainant stayed in a Buffalo-area hotel with

SCHOHN, her children, and some other friends.          During the visit, SCHOHN asked

Complainant to use her personal phone to log in to his YouTube account so he could listen

to music saved in the account. The following day, she logged out of his YouTube account.

On or about February 1,2019, Complainant accessed her phone and discovered she was still

logged into SCHOHN's YouTube account(she thought his password was possibly saved by

                                             3
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 7 of 18




her phone). She discovered YouTube searches relating to getting children ready for baths and
religious rituals with naked children. She observed that the account was associated with email
addressjaschohnl03@gmail.com and was tied to his Google search history which showed he

was searching for videos with naked children.



       8.     On or about February 5, 2019, Complainant went to confront SCHOHN at his

apartment in Akron, New York (which he shared with Complainant's brother. Witness 1).

Complainant recorded the conversation with her phone and Witness 1 was present for some

of the confrontation. She advised she knew of the questionable YouTube and Google

searches. SCHOHN replied that he has been looking at child pornography for five years but

does not "get off'looking at it. He offered that he viewed child pornography to "try to take

down the higher people that exposed him to it." In the presence of Witness 1, Complainant

said she was going to search SCHOHN's laptop computer. Complainant and Wimess 1 found

a webcam video ofVictim 1 nude. She approached SCHOHN and slapped him a few times.

SCHOHN retaliated by striking Complainant; Witness 1 punched SCHOHN who then

departed the residence. Police were alerted due to the assault. Witness 1 continued to search

the laptop and found hundreds of images and videos of child pornography. That evening,

after her release from the hospital. Complainant went to the NYSP Barracks in Clarence to

provide a deposition regarding the child pornography. At the same time. Complainant turned

over SCHOHN's laptop computer and SCHOHN's old Samsung phone that she found in her

car (SCHOHN lost the phone last fall). NYSP later searched these items pursuant to a

warrant. Regarding the production ofchild pornography. Complainant told NYSP that she

saw SCHOHN in the video setting up the camera. There were a few videos Complainant
            Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 8 of 18




observed with Victim 1 and Victim 2 nude, using the bathroom, and dressing. Complainant

Recognized that at least one video was filmed in the hotel bathroom at Splash Lagoon in Erie,

Pennsylvania.



       9.      Also on February 5,2019,following his sister's release from the hospital, NYSP

interviewed Witness 1 (he was a walk-in at NYSP as well). He recalled that Complainant

told him about the YouTube search history that included "5 year old bath time routine", "little

girls reacting to porn", and "bath time with my best friend". Regarding the Google search

history, he recalled searches of"how to plant the idea into a child to have sex with an adult",

and "young girls bathing". When Complainant initially entered the apartment to confront

SCHOHN,Witness 1 did not go inside Avith her but stayed a short distance away along with

other friends. As things escalated. Complainant sent a text to Witness 1 to come inside the

apartment. When Witness 1 entered the apartment, SCHOHN admitted to watching the

videos but said it was not for sexual interest. Wimess 1 recalled Complainant telling

SCHOHN that days before he sent her a video of himself masturbating. Complainant

challenged SCHOHN that she also saw his YouTube search history for the same day and it

was videos of kids similar to what is described above. Complainant told SCHOHN she

wanted to look at his laptop computer and then both she and Witness 1 observed a few videos

of Complainant's daughter as discussed above. Witness 1 ended the struggle by punching

SCHOHN, who then departed the residence. Witness 1 called 9-1-1 to get police assistance;

he rode to the hospital with Complainant who had a concussion and other injuries. Wimess

1 then called a good friend, Wimess 2, and asked that he disable the screen saver on

SCHOHN's laptop. Wimess 2 then told Wimess 1 that he found the same videos of
          Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 9 of 18




Complainant's daughter and a large volume ofother images and videos ofchild pomography

on the laptop. Upon Complainant's release from the hospital, she retumed to the apartment

with Witness 1 and secured the laptop computer which was tumed over to NYSP. Witness

1 recalled that in fall 2018, SCHOHN lost his cell phone which Complainant found in her

car. She secured the device and tumed it over to NYSP at the same time as the laptop.

Regarding his then current phone. Target Cellular Telephone,SCHOHN told her and others

that he recently lost it.



        10.     On or about February 6, 2019(at about 1:45 am), NYSP placed SCHOHN in

custody for the aforementioned violations of New York State laws (Amherst Police located

him). SCHOHN agreed to waive his custodial rights (was provided a "Miranda warning")

when questioned by NYSP and described his laptop computer for the investigators(matching

what was tumed over earlier by Complainant). SCHOHN stated that he is the sole user of

the laptop; they also showed him his old phone (the one Complainant found in her car) and

he agreed it was his. He said there were two old, broken, phones at his residence and that he

recently lost his current phone (Target Cellular Telephone). He told NYSP that he has

viewed child pomography for about five years and that it was all on his laptop. He also told

NYSP that he set up the recording device in the Splash Lagoon hotel room to film Victim 1

and Victim 2 nude. He recalled that he was able to produce videos of both Victim 1 and

Victim 2 dressing and another of Victim 1 using the toilet. He later produced GIFs using

these webcam videos. He admitted that he once took a video of himself masturbating in the

presence of Victim 1 while playing a video game with her. I observed the video, produced in

July 2018, and observed that he kept his penis inside his shorts and mbbed it before moving

                                             6
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 10 of 18




a sweatshirt over it and continued to masturbate. He touched Victim I's leg occasionally

while doing so. Victim 1 did not appear aware he was masturbating. During the NYSP

interview, SCHOHN said he "thought about doing something" but was too nervous to act.

Based on my training and experience, I believe "doing something" means SCHOHN

considered sexually molesting Victim 1. Following the interview, NYSP obtained Wimess

I's and SCHOHN's consent to search the apartment where they seized one additional cell

phone. NYSP searched the laptop and both phones (one recovered by Complainant in her

car and other seized during consent search at apartment)pursuant to a warrant.



       11.    On or about March 21, 2019, NYSP again interviewed Witness 1 who

contacted them advising he found SCHOHN's lost phone. Witness 1 said that on or about

February 15, 2019, he was shoveling snow. He wished to use his recycling tote to transport

the snow and discovered a plastic Tops supermarket bag. Inside the bag was a silver Samsung

phone (Target Cellular Telephone) that Witness 1 recognized to be SCHOHN's based on

appearance, Facebook and/or Google alerts in the name "Josh Schohn", and the device's

background picture; he recognized the Target Cellular Telephone was password protected.

Using his own phone. Witness 1 dialed the number he had stored for SCHOHN and the

Target Cellular Telephone rang; Complainant did the same. Target Cellular Telephone

was turned over to Investigator Clarke who secured it as NYSP evidence; it has not been

searched by law enforcement. On May 13,2019, Target Cellular Telephone was turned over

to the FBI to obtain a Federal search warrant. On May 14, 2019, US Magistrate Judge

Michael J. Roemer signed a warrant authorizing the search of Target Cellular Telephone.

Neither the FBI's Child Exploitation Task Force nor the Regional Computer Forensics

                                            7
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 11 of 18




Laboratory has the capability to search the Target Cellular Telephone due to technical

limitations. On May 15, 2019, I submitted a request to the FBI's Operational Technology

Division(OTD)to conduct the search. On May 17, 2019, OTD advised me that they have

the capability to search the device. On July 2, 2019, OTD again contacted me and advised

they were ready to receive Target Cellular Telephone and conduct the search pursuant to a

valid search warrant.




       12.   For the Court's reference, the evidence disposition is summarized below:

             Item 1: SCHOHN's Dell laptop computer, model number 15R-5537, turned
             over to NYSP by Complainant on February 5, 2019. This item was later
             searched pursuant to a warrant signed by Erie County Judge Shelia A.
             DiTullio. The NYSP first obtained a warrant for the device on February 13,
             2019 before obtaining a second one on February 20,2019 due to a clerical error
             on the original warrant. The item is in NYSP's evidence; The FBI has a copy
             ofNYSP's search results.


             Item 2: SCHOHN's Samsung cellular telephone, model number SM-J327P,
             turned over to NYSP by Complainant on February 6, 2019 after being found
             in the back of her car. SCHOHN said he lost the device in November 2018.
              During their interview, SCHOHN advised the phone was his and provided
             consent to search the device. However, NYSP searched it via the February 20,
             2019 warrant referenced above. The NYSP examiner noted that the screen was
             "extensively cracked." The item is in NYSP's evidence; The FBI has a copy of
              NYSP's search results.


             Item 3: SCHOHN's Alcatel cellular telephone, model OT-606A,recovered by
             NYSP during their February 6, 2019 consent search of SCHOHN's and
             Witness I's apartment. The device was the third item searched pursuant to the
             February 20, 2019 warrant. The item remains in NYSP custody.

             Item 4: Complainant's Apple iPhone model A1661, turned over to NYSP by
             her on February 5, 2019, and searched pursuant to her consent. The item is in
              NYSP's evidence; The FBI has a copy of NYSP's search results.
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 12 of 18




              Item 5: Target Cellular Telephone - SCHOHN's Samsung device, also a
              model SM-J737P, which Wimess 1 recovered on or about February 15, 2019,
              inside his recycling tote at the residence he formerly shared with SCHOHN.
              As discussed above, the item was tumed over to the FBI who obtained a search
              warrant. The item is in the Operational Technology Division's queue to be
              searched.



       13.     On June 14,2019,1 again met with Investigator Clarke who provided me with

copies(DVDs)of the digital examination conducted by the NYSP Forensic Examiner John

Lombardi. These DVDs corresponded respectively to the following items as annotated above:

item 1(SCHOHN's Dell laptop), item 2(SCHOHN's Samsung ceU phone, model SM-J327P),

and item 4(Complainant's phone; contains only further corroboration). I viewed the two

videos discussed herein ofVictim 1 and Victim 2 nude that were produced by SCHOHN. The

first video showed Victim 2(then six years old) getting dressed; the second showed Victim 1

(then eight years old) using the restroom; both videos constituted child pornography.

SCHOHN also had a large volume of child pornography on his laptop computer and some

additional files on his phone.



       14.     On June 20, 2019, US Magistrate Judge Jeremiah J. McCarthy signed a

warrant authorizing the arrest ofJOSHUA SCHOHN for Possession of Child Pornography.

On June 21, 2019, the FBI placed SCHOHN in custody. On July 2, 2019, a Grand Jury in

the Westem District of New York retumed a true bill charging SCHOHN with two count of

Possession of Child Pomography and two counts of Production of Child Pornography.

Paragraph 13 of the June 20, 2019, affidavit in support of a criminal complaint further

described several files that substantiate these charges.
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 13 of 18




       15.    The investigation to date indicates that SCHOHN produced child pornography

with two children he had access to and possessed a large volume ofchild pornography as well.

SCHOHN admitted the same and told NYSP he considered "doing something" with the eight

year old victim but got nervous. Based on my training and experience investigating child

exploitation cases, I know individuals who produce and possess child pornography are

unlikely to discard images and videos that they produced. These individuals frequently

transfer these files between various mediums. For example, if an individual took pictures or

videos using a cell phone, he may then transfer those files from the camera's secure digital

(SD) card to place them on a computer, hard drive, thumb drive, or some other means of

storage. This is usually done to edit, organize, or just store the fiiles. This wanant seeks to

search Target Cellular Telephone which may have been used to produce, view, or transfer

child pornography, as other devices seized pursuant to this investigation have been used. It

is noted that SCHOHN told NYSP he lost his phone days prior to their interactions with him.

Both Complainant and Witness 1 advised the same. Later, Witness 1 found Target Cellular

Telephone inside a plastic bag in a recycling tote. I believe it is likely that SCHOHN

attempted to discard or conceal the phone in hopes that law enforcement or others could not

locate it. With that, I believe probable cause exists to search Target Cellular Telephone.



             m.    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       16.    I have spoken with law enforcement persormel trained in computer systems and

other storage media(including PDAs,cell phones, MP3Players, etc.)evidence recovery who

have knowledge about the operation ofcomputer systems and the correct procedures for the

seizure and analysis ofcomputer systems.

                                              10
           Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 14 of 18




       17.     These individuals have participated in the execution of numerous search

warrants during which they have seized and/or examined computer systems. These

individuals have also participated in several warrants that involved the search and/or seizure

of, and has been responsible for analyzing, seized electronic data and records from those

systems.




       18.     Based on my experience and training, plus the common sense knowledge that

in today's technological world, computers and computer related media (to include smart

phones) are used for communication and storage of data and information. As such, it is

reasonable to believe that some or all of the records sought to be seized will be in

electronic/digital format.



       19.     I know that cellular telephones store voice mail messages, names, telephone

numbers, addresses, sent and received text messages, screen names(or the equivalent) on the

various applications("apps")on the device, and images in their digital memory.



       20.     Furthermore, based upon my training, experience, and consultations with law

enforcement personnel who specialize in searching computer systems, I have learned that

searching and seizing information from computer systems and other storage media (including

PDAs,cell phones, MP3 Players, etc.) often requires agents to seize most or all the computer

system or storage media to be searched later by a qualified computer forensic examiner in a

laboratory or other controlled environment. This is true for the reasons set out below.



                                              11
         Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 15 of 18




       21.    The volume of data stored on many computer systems and storage devices will

typically be so large that it will be highly impractical to search for data during the execution

of the physical search of the premises. The search through a computer or other electronic

media, such as a smartphone, itselfis a time consuming process.



       22.    Furthermore, searching computer systems, to include smartphones, is a highly

technical process which requires specific expertise and specialized equipment. There are so

many types ofcomputer and smartphone hardware and software in use today that it is rarely

possible to bring to the search site all of the necessary technical manuals and specialized

equipment necessary to conduct a thorough search. In addition, it may also be necessary to

consult with computer personnel who have specific expertise in the type of smartphone,

software application or operating system that is being searched.



       23.    The best practices for analysis of computer systems and storage media rely on

rigorous procedures designed to maintain the integrity ofthe evidence and to recover hidden,

mislabeled, deceptively named, erased, compressed, encrypted, or password protected data

while reducing the likelihood of inadvertent or intentional loss or modification of data. A

controlled environment, such as a law enforcement laboratory, is typically required to

conduct such an analysis properly.



                                     IV. CONCLUSION


       24.    Based upon the above information,I assert that probable cause exists to believe

there have been violations ofTitle 18 U.S.C. Title 18 U.S.C. Sections 2252(2)(A)[Production

                                              12
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 16 of 18




of Child Pornography] and 2252A(a)(5)(B) [Possession of Child Pornography] and there is

probable cause to believe on:

       Cellular telephone utilizing phone number (716) 550-2231, international mobile
       subscriber identity (IMSI) 354255094521350, and known to be used by JOSHUA
       SCPIOPIN,

which is more fuUy described in Attachment A there will be found items described in

Attachment B.




       30.   In consideration of the foregoing, I respectfully request that this Court issue a

search warrant for the property known as Target Cellular Telephone authorizing the search

of the aforementioned property for the items described in Attachment B.



       31.    Finally, it is respectfully requested that this Court issue an Order scaling, until

further order of this Court, all papers submitted in support of this Application, including the

Application, Affidavit, and Search Warrant, and the required inventory notice (with the

exception of one copy of the warrant and the inventory notice that will be left at the

accounts/premises to be searched).


                                                   RANDALL E. GARVEI
                                                   Special Agent
                                                   Federal Bureau of Investigation

Sworn and subscribed to before me

this ,9y/7dav of July, 2019.




              Magistrate Judge

                                              13
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 17 of 18




                                      ATTACHMENT A
                                    Property to Be Searched

      This warrant applies to information associated with the cellular telephone utilizing
(716)550-2231 and international mobile subscriber identity(TMSI)354255094521350.

       Photographs of the device are below.




                          SAMSVNC




                                                        SAMSUNG
        Case 1:19-mj-01085-JJM Document 1 Filed 07/08/19 Page 18 of 18




                                   ATTACHMENT B
                             Farticalar Things to be Seized

       All information, records, files, and materials that constitute fhiit, evidence and

instrumentalities of violations of Title 18 U.S.C. Sections 2252(2)(A)[Production of Child

Pornography] and 2252A [Possession of Child Pornography] that are contained on the

cellular telephone described in Attachment A,including:


      (a)    Communications, images or videos related the sexual exploitation of minors,
             to include child pornography and other images depicting minors engaging in
             sexually explicit conduct.

      (b)    Communications,images or videos related to the sexual exploitation of minors
             or the discussion ofthe same.


      (c)    Evidence of the possession, receipt, production or distribution of images
             depicting minors engaging in sexually explicit conduct.

      (d)    Records relating to who created, used, or communicated with the target cellular
             telephone.

      (e)    Any and all lists ofnames,telephone numbers, and addresses.

      (f)    Images, pictures, photographs, video sent or received.

      (g)    The content of any and all text messages sent or received.

      (h)    Any and all records showing dominion, ownership, custody, or control over
             the subject cellular phone.
